ORDER
PER CURIAM.
Cortez Wraggs (“Movant”) challenges the denial of his Rule 24.035 motion whereby he sought to vacate his guilty plea and conviction of stealing $150 or more and stealing third offense. Movant claims that the motion court clearly erred in denying his motion and request for an evidentiary hearing in that his trial counsel failed to investigate the factual basis for the underlying conviction. Movant also claims the motion court abused its discretion in invoking the escape rule. We have reviewed the briefs of the parties, the legal file, and the transcripts and find no error. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed. Rule 84.16(b).